The opinion of the court was delivered by
Martin, J.
The Commissioners of the Atchafalaya Bank are appellants from a judgment, which compels them to allow the amount of a check on the Bank, in compensation of its claim against defendants, on a due bill of equal amount with the check. The due bill bears date the_13th of January, 1842, and is for eight hundred *415and ninety-five dollars, in dimes, on demand. There is on the back of it, a credit of ninety-five dollars. The check bears date the 10th of March, 1842, and is for eight hundred dollars. It is in proof that the drawers had money deposited in the Bank for a larger sum, and that the check was presented on the day of its date, and payment refused. At the time that the defendants received the check and presented it for payment, which was on the same day, to wit, on the 10th of March, 1842, there was no judgment of forfeiture. The writ of sequestration against the Bank had been issued and served on the 9th; but the judgment of forfeiture was not given until the 11th of March, and was signed only on the 15th. The defendants being then, to wit, on the 10th of March, creditors of the Bank for eight hundred dollars on the check, and debtors for the same sum on the due bill, the debt was extinguished by confusion; the law itself, without any act of the parties, operating the compensation. Civ. Code', arts. 2203, 2204, 2205, and 2214.
The circumstance of the note being payable in dimes, is perfectly immaterial. It might have been discharged by the payment of eighty eagles,"eight hundred dollars, or eight thousand dimes.